2020 IL App (1st) 191328
                                             No. 1-19-1328
                                   Opinion filed September 30, 2020
                                                                                      Fourth Division
 ______________________________________________________________________________

                                                 IN THE
                                  APPELLATE COURT OF ILLINOIS
                                 FIRST DISTRICT
 ______________________________________________________________________________

 JANE DOE,                                                   )   Appeal from the Circuit
                                                             )   Court of Cook County.
           Plaintiff-Appellant,                              )
                                                             )
     v.                                                      )
                                                             )   No. 17 L 11355
 LYFT, INC.; ANGELO McCOY; and STERLING                      )
 INFOSYSTEMS, INC., d/b/a Sterling Talent                    )
 Solutions,                                                  )
                                                             )
           Defendants                                        )   Honorable
                                                             )   Patricia O’Brien Sheahan,
 (Lyft, Inc., Defendant-Appellee).                           )   Judge, presiding.



           JUSTICE LAMPKIN delivered the judgment of the court, with opinion.
           Justice Burke concurred in the judgment and opinion.
           Presiding Justice Gordon concurred in part and dissented in part.

                                              OPINION

¶1        This appeal presents two questions certified by the trial court under Illinois Supreme Court

Rule 308 (eff. July 1, 2017) regarding the scope and constitutionality of section 25(e) of the

Transportation Network Providers Act (or Act) (625 ILCS 57/25(e) (West 2018)), which declares

that ridesharing companies like Uber and Lyft (called transportation network companies or TNCs

under the statute) “are not common carriers, *** as defined by applicable State law.” Under the
No. 1-19-1328


common law, a common carrier owes its passengers the highest duty of care and is subject to

vicarious liability if its agent commits an intentional tort against a passenger, even if the agent’s

conduct falls outside the scope of the agency relationship. The questions we address here are

(1) whether section 25(e) exempts ridesharing companies from the heightened duty of care and

standard of vicarious liability that apply to common carriers and (2) if so, whether section 25(e)

violates the Illinois Constitution’s ban on special legislation (Ill. Const. 1970, art. IV, § 13) or

whether the Act itself was passed in violation of the Illinois Constitution’s three-readings rule (Ill.

Const. 1970, art. IV, § 8(d)). For the following reasons, we answer the first question in the

affirmative and the second question in the negative.

¶2                                       I. BACKGROUND

¶3     Lyft, Inc. (Lyft) is a ridesharing company that provides an alternative to traditional taxicab

service. It operates an on-demand transportation network that uses a smartphone application (or

“app”) to connect individuals in search of rides with drivers willing to provide them using their

personal vehicles. In July 2017, after an evening out with friends, plaintiff Jane Doe used the Lyft

app on her smartphone to hail a ride home. 1 The app matched Doe with Angelo McCoy, a driver

in the Lyft network. A short time later, McCoy arrived at Doe’s location, and Doe got in the back

seat of McCoy’s vehicle. At some point during the ride, Doe fell asleep. McCoy then drove to a

secluded alley, where he brandished a knife, zip-tied Doe’s hands, and repeatedly sexually

assaulted her. After the attack, McCoy drove away with Doe still in the back seat of his vehicle.

Doe eventually escaped when McCoy stopped briefly for a traffic light.




       1
        Because Doe’s claims were dismissed on the pleadings, we accept all well-pleaded allegations in
her complaint as true for purposes of this appeal. Doe v. Coe, 2019 IL 123521, ¶ 20.

                                                 -2-
No. 1-19-1328


¶4      Doe sued McCoy, Lyft, and Sterling Infosystems, Inc. (Sterling), the company Lyft uses

to conduct background checks of its drivers. Doe’s complaint included claims of assault and

battery and false imprisonment against McCoy and a claim of negligence against Sterling. As to

Lyft, Doe alleged that it was directly liable for negligently hiring, retaining, and supervising

McCoy and for fraudulently representing itself as a safe transportation option. (Those claims are

not at issue in this appeal.) Doe also alleged that, as McCoy’s principal or employer, Lyft was

vicariously liable for his intentional torts against her.

¶5      Lyft moved to dismiss the vicarious liability claims as legally insufficient under section

2-615 of the Code of Civil Procedure (735 ILCS 5/2-615 (West 2018)). It acknowledged that a

principal or employer may be held vicariously liable for its agent’s or employee’s conduct if the

conduct fell within the scope of the agency or employment relationship. 2 See Wilson v. Edward

Hospital, 2012 IL 112898, ¶ 18. But Lyft argued that it cannot be held vicariously liable for

McCoy’s attack on Doe because acts of sexual assault, as a matter of law, fall outside the scope of

an agency or employment relationship. See Doe v. Lawrence Hall Youth Services, 2012 IL App

(1st) 103758, ¶ 30.

¶6      In response, Doe argued that Lyft can be held vicariously liable for its agent’s or

employee’s intentional tort against a passenger, even if the relevant conduct fell outside the scope

of the agency or employment relationship, because Lyft is a common carrier that owes its

passengers a heightened and nondelegable duty of care. See Dennis v. Pace Suburban Bus Service,

2014 IL App (1st) 132397, ¶¶ 13-16. Doe argued that, like a traditional taxicab company, Lyft is



        2
          In its motion to dismiss, Lyft assumed that McCoy was its agent or employee but reserved the
right to contest the issue later. For purposes of this appeal, we likewise assume that McCoy was an agent
or employee of Lyft.

                                                  -3-
No. 1-19-1328


a common carrier because it provides transportation services to the general public. See Browne v.

SCR Medical Transportation Services, Inc., 356 Ill. App. 3d 642, 646 (2005) (“A common carrier

is one who undertakes for hire to carry all persons indifferently who may apply for passage, so

long as there is room and there is no legal excuse for refusal.” (Internal quotation marks omitted.));

Anderson v. Yellow Cab Co., 28 Ill. App. 3d 656, 657 (1975) (“A taxicab is a common carrier.”).

¶7     Even if Lyft is not a common carrier, Doe argued, it should nonetheless be held to the same

standard of care as a common carrier. Doe noted that the heightened duty of care and principles of

vicarious liability applicable to common carriers have been extended to non-common carrier

school bus operators on the ground that they perform the same basic function and exercise the

same control over their passengers’ safety as common carriers. See Green v. Carlinville

Community Unit School District No. 1, 381 Ill. App. 3d 207, 214 (2008); Doe v. Sanchez, 2016 IL

App (2d) 150554, ¶¶ 27-35. The same considerations, Doe argued, support the extension of

common carrier liability to ridesharing companies, such as Lyft, even if they are not otherwise

deemed common carriers.

¶8     In reply, Lyft invoked section 25(e) of the Transportation Network Providers Act, which

declares that transportation network companies (or TNCs) and their drivers “are not common

carriers, contract carriers or motor carriers, as defined by applicable State law, nor do they provide

taxicab or for-hire vehicle service.” 625 ILCS 57/25(e) (West 2018). (Doe does not dispute that

Lyft is a TNC, which is defined as “an entity *** that uses a digital network or software application

service to connect passengers to transportation network company services provided by

transportation network company drivers.” Id. § 5.) In light of section 25(e), Lyft argued, it is not a

common carrier as a matter of law and thus not subject to the standards of liability applicable to



                                                -4-
No. 1-19-1328


common carriers, including vicarious liability for the torts of its agents, such as sexual assault, that

fall outside the scope of the agency relationship.

¶9      Lyft argued that section 25(e) would be rendered meaningless if ridesharing companies

could be treated as though they were common carriers for liability purposes despite that section’s

declaration that they are not common carriers. Regardless, Lyft argued, the decisions in Green and

Sanchez extending common carrier standards of liability to non-common carrier school bus

operators rest on the unique safety concerns presented by the transportation of school children and

do not support the extension of common carrier liability to other non-common carriers.

¶ 10    In a surreply, Doe argued that section 25(e) is unconstitutional for two reasons. First, she

argued that section 25(e) violates the Illinois Constitution’s ban on special legislation because it

arbitrarily treats ridesharing companies more favorably than similarly situated entities such as

taxicab companies. Second, Doe argued that in passing the Transportation Network Providers Act,

including section 25(e), the General Assembly did not adhere to the Illinois Constitution’s three-

readings rule, which mandates that “[a] bill shall be read by title on three different days in each

house” before passage. Ill. Const. 1970, art. IV, § 8(d).

¶ 11    After hearing oral argument, the circuit court issued a written opinion dismissing Doe’s

vicarious liability claims without prejudice. The court recognized that a common carrier may be

held vicariously liable for an intentional tort committed by its agent against a passenger even if the

agent’s conduct fell outside the scope of the agency relationship. And the court noted that, absent

section 25(e), ridesharing companies would likely be deemed common carriers. But the court

concluded that section 25(e) plainly exempts ridesharing companies from common carrier status,

meaning that Lyft may not be deemed a common carrier as a matter of law. And treating Lyft as



                                                 -5-
No. 1-19-1328


though it were a common carrier, the court explained, would undermine the legislative intent of

section 25(e).

¶ 12   The circuit court next addressed Doe’s constitutional challenges. In rejecting her special

legislation challenge, the court held that section 25(e) does not arbitrarily discriminate between

ridesharing companies and their competitors. Although the court recognized that one purpose of

the Transportation Network Providers Act is to ensure the safety of ridesharing passengers, the

court found that section 25(e)’s exemption of ridesharing companies from common carrier status

is rationally related to the Act’s additional goal of “promot[ing] and enabl[ing] the growth of TNCs

in the state of Illinois.” Quoting Illinois Transportation Trade Ass’n v. City of Chicago, 839 F.3d

594, 599 (7th Cir. 2016), the court explained that it is “permissible for a government to choose

‘the side of deregulation, and thus of competition[,]’ when it decides how to regulate various

entities and activities.” The court also rejected Doe’s challenge under the three-readings rule,

finding that the manner in which the Act was passed was “uncommon” but not “disallowed.”

¶ 13   In light of its determination that section 25(e) is a valid exercise of legislative authority,

the court held that Doe was barred from recovering against Lyft under a common carrier theory of

vicarious liability. However, while the court had earlier stated that it would be inconsistent with

the intent of section 25(e) to treat ridesharing companies as though they were common carriers,

the court left open the possibility that a different theory of vicarious liability premised on the

extension of common carrier standards of liability to non-common carriers, as in Green and

Sanchez, may be valid. The court accordingly dismissed Doe’s vicarious liability claims without

prejudice.




                                               -6-
No. 1-19-1328


¶ 14    The court then certified two questions of law for immediate appeal under Rule 308: 3

(1) whether section 25(e) of the Transportation Network Providers Act “preclude[s] TNCs, such

as Lyft, from otherwise being subject to the highest duty of care under common law, like that of a

common carrier’s elevated duty to its passengers,” and (2) if so, whether the Act is constitutional.

We allowed Doe’s timely application for leave to appeal.

¶ 15                                           II. ANALYSIS

¶ 16    Because an appeal under Rule 308 is limited to questions of law, our standard of review is

necessarily de novo. Rozsavolgyi v. City of Aurora, 2017 IL 121048, ¶ 21. In particular, we review

questions involving the scope and interpretation of a statute and its constitutionality de novo. See

Raab v. Frank, 2019 IL 124641, ¶ 18 (questions of statutory construction); People v. Swenson,

2020 IL 124688, ¶ 19 (constitutional questions). We also review a circuit court’s order granting a

section 2-615 motion to dismiss de novo. Doe v. Coe, 2019 IL 123521, ¶ 20.

¶ 17         A. Section 25(e) Exempts TNCs From Common Carrier Standards of Liability

¶ 18    Section 25(e) of the Transportation Network Providers Act declares that TNCs “are not

common carriers, contract carriers or motor carriers, as defined by applicable State law, nor do

they provide taxicab or for-hire vehicle service.” 625 ILCS 57/25(e) (West 2018). The first

certified question asks whether this provision precludes TNCs from being subject to the same




        3
          Rule 308 provides: “When the trial court, in making an interlocutory order not otherwise
appealable, finds that the order involves a question of law as to which there is substantial ground for
difference of opinion and that an immediate appeal from the order may materially advance the ultimate
termination of the litigation, the court shall so state in writing, identifying the question of law involved. ***
The Appellate Court may thereupon in its discretion allow an appeal from the order.” Ill. S. Ct. R. 308(a)
(eff. July 1, 2017).

                                                      -7-
No. 1-19-1328


heightened duty of care and principles of vicarious liability applicable to common carriers. We

hold that it does. 4

¶ 19    Under the doctrine of respondeat superior, a principal or employer is generally subject to

vicarious liability for the tortious conduct of its agent or employee only if the conduct “fell within

the scope of the agency or employment.” Wilson, 2012 IL 112898, ¶ 18. An agent or employee’s

conduct “is not within the scope of [the agency or] employment if it is different in kind from that

authorized, far beyond the authorized time or space limits, or too little actuated by a purpose to

serve the [principal or employer].” (Internal quotation marks omitted.) Pyne v. Witmer, 129 Ill. 2d

351, 360 (1989). Applying this standard, we have held that an act of sexual assault, “by its very

nature, precludes the conclusion that it was committed within the scope of employment.” Lawrence

Hall Youth Services, 2012 IL App (1st) 103758, ¶ 28; see also Stern v. Ritz Carlton Chicago,

299 Ill. App. 3d 674, 677-81 (1998); Deloney v. Board of Education of Thornton Township, 281

Ill. App. 3d 775, 784-88 (1996). Doe does not dispute (at least for purposes of this appeal) that

McCoy’s alleged conduct fell outside the scope of his agency or employment with Lyft.

¶ 20    As Doe notes, however, the presence of one of several special relationships—that of

common carrier and passenger, innkeeper and guest, custodian and ward, and business invitor and

invitee—gives rise to a heightened duty of care that includes an affirmative duty to aid or protect



        4
          The Transportation Network Providers Act was repealed by its own terms on June 1, 2020. See
625 ILCS 57/34 (West 2018). The General Assembly purported to revive the Act on June 12, 2020, by
amending the repeal date to June 1, 2021. See Public Act 101-639, § 40 (eff. June 12, 2020) (amending 625
ILCS 57/34). It is unclear whether this action was effective in reviving the statute. See 5 ILCS 70/3 (West
2018) (“No act or part of an act repealed by the General Assembly shall be deemed to be revived by the
repeal of the repealing act.”). But we need not resolve that issue here. Even if the Act is no longer in effect,
its repeal does not retroactively alter the parties’ rights or render this appeal moot. See Perry v. Department
of Financial & Professional Regulation, 2018 IL 122349, ¶ 43 (“if a statutory change is substantive, then
the change is not to be applied retroactively”).

                                                     -8-
No. 1-19-1328


against an unreasonable risk of physical harm from third parties, including one’s agents or

employees. See Simpkins v. CSX Transportation, Inc., 2012 IL 110662, ¶ 20; Gress v. Lakhani

Hospitality, Inc., 2018 IL App (1st) 170380, ¶ 15. As relevant here, “the high duty of care a

common carrier owes its passengers is premised on the carrier’s unique control over its passengers’

safety.” Sanchez, 2016 IL App (2d) 150554, ¶ 39. Because this heightened duty of care is

nondelegable, a common carrier may be held vicariously liable for its agent’s intentional tort

against a passenger even if the agent’s conduct, such as sexual assault, falls outside the scope of

the agency or employment relationship. Id. ¶ 52; Dennis, 2014 IL App (1st) 132397, ¶¶ 13-16;

Green, 381 Ill. App. 3d at 212-13.

¶ 21    We may assume (without deciding) that, in the absence of section 25(e), Lyft and other

TNCs, like traditional taxicabs, would be deemed common carriers. See Anderson, 28 Ill. App. 3d

at 657 (recognizing taxicab as common carrier). “A common carrier is one who undertakes for hire

to carry all persons indifferently who may apply for passage, so long as there is room and there is

no legal excuse for refusal.” (Internal quotation marks omitted.) Browne, 356 Ill. App. 3d at 646.

“The definitive test to be employed to determine if a carrier is a common carrier is whether the

carrier serves all of the public alike.” Doe v. Rockdale School District No. 84, 287 Ill. App. 3d 791,

794 (1997). Doe’s complaint alleges that Lyft markets itself as a transportation company providing

rides to the general public, that it offers its services to the general public through a freely available

smartphone app, and that it charges its passengers standardized fares. Doe further alleges that Lyft

prohibits its drivers from refusing to provide service based on race, national origin, religion, sexual

orientation, gender or gender identity, physical or mental disability, medical condition, marital




                                                  -9-
No. 1-19-1328


status, or age. 5 Accepting these well-pleaded allegations as true, we cannot say that Lyft and other

TNCs would not be deemed common carriers under the traditional definition of that term.

¶ 22    The problem for Doe, of course, is that section 25(e) declares that TNCs are not common

carriers. Doe does not contest that Lyft is a TNC, and it clearly is. See 625 ILCS 57/5 (West 2018)

(defining a TNC as “an entity *** that uses a digital network or software application service to

connect passengers to transportation network company services provided by transportation

network company drivers”). Doe argues, however, that Lyft should be held to the same heightened

and nondelegable duty of care to its passengers that would apply if it were a common carrier,

section 25(e) notwithstanding. Doe’s argument rests primarily on the decisions in Green and

Sanchez, which extended principles of common carrier liability, including vicarious liability for a

driver’s sexual assault of a passenger, to non-common carrier school bus operators. Doe reads

those decisions as standing for the proposition that any provider of transportation services that

exercises a high degree of control over its passengers’ safety must be held to the same duty of care

that applies to common carriers. We do not read either decision so broadly.

¶ 23    Green held that, although a school district that operates buses to transport its students is

not a common carrier, it owes the students it transports the same duty of care that a common carrier

owes its passengers. 381 Ill. App. 3d at 213. The court reasoned that, when busing students, a

school district “is performing the same basic function [as a common carrier], transporting

individuals.” Id. And “[l]ike a passenger on a common carrier,” the court explained, “a student on




        5
         Indeed, the Transportation Network Providers Act requires all TNCs to “adopt and notify [their]
drivers of a policy of non-discrimination on the basis of destination, race, color, national origin, religious
belief or affiliation, sex, disability, age, sexual orientation, or gender identity with respect to passengers
and potential passengers.” 625 ILCS 57/20(a) (West 2018).

                                                   - 10 -
No. 1-19-1328


a school bus cannot ensure his or her own personal safety but must rely on the school district to

provide fit employees to do so.” Id.

¶ 24    Sanchez similarly held that a private school bus operator “owes the students it transports

the same duty of care imposed on a common carrier.” 2016 IL App (2d) 150554, ¶ 27. There, the

court noted that “the high duty of care a common carrier owes its passengers is premised on the

carrier’s unique control over its passengers’ safety.” Id. ¶ 39. It is thus appropriate to hold a private

school bus operator to a common carrier’s duty of care, the court explained, because “a school bus

driver is in unique control over the safety of students because he or she is often the only adult

present during the commute.” Id.

¶ 25    Doe contends that it is equally appropriate to hold Lyft and other TNCs to a common

carrier’s duty of care because TNCs also perform the same basic function as a common carrier and

exercise significant control over the safety of their passengers. But we cannot ignore the context

in which Green and Sanchez arose, namely, the transportation of school children. In Green, the

court emphasized that its holding was “limited to the common-law duty school districts owe

student passengers while the students are being transported on a school bus.” 381 Ill. App. 3d at

214. The court stressed that because “children on a school bus” are “the most vulnerable members

of our society,” it would be “ludicrous” to afford them less protection than “adults on public

transportation buses.” Id. at 213. Indeed, Sanchez recognized that “Green’s core rationale [was]

that school children require the highest standard of care in their transport.” Sanchez, 2016 IL App

(2d) 150554, ¶ 30. And Sanchez itself relied on the same rationale, invoking “the strong public

policy to ensure the safe transportation of students” (id. ¶ 27) and “the importance [that] Illinois

rightly places on the safety of school children” (id. ¶ 39). Read in this context, we do not think



                                                 - 11 -
No. 1-19-1328


Green and Sanchez support the broad proposition that any non-common carrier that performs the

same basic function as a common carrier and exercises a similar degree of control over its

passengers’ safety must be held to the same duty of care that applies to common carriers.

¶ 26   Doe suggests that “in addition to the four [special relationships] that have been recognized,

there may be other special relationships that give rise to a [heightened] duty.” Stearns v. Ridge

Ambulance Service, Inc., 2015 IL App (2d) 140908, ¶ 18; see also Restatement (Second) of Torts

§ 314A cmt. b (1965) (four recognized relationships “are not intended to be exclusive, and are not

necessarily the only ones in which a duty of affirmative action for the aid or protection of another

may be found”). But Doe cites no Illinois decision recognizing an additional special relationship.

The only example the Restatement provides is “that of husband and wife,” and it ultimately

“expresses no opinion as to whether there may not be other relations which impose a similar duty.”

Restatement (Second) of Torts § 314A cmt. b & caveat (1965). In any event, Doe’s reply brief

makes clear that she is not asking us to recognize a new special relationship between ridesharing

companies and their passengers. Instead, she seeks to extend the common carrier’s duty of care to

non-common carrier ridesharing companies under the reasoning of Green and Sanchez. As

explained above, however, we do not think Green or Sanchez support her argument.

¶ 27   Even if there were support for the general proposition that common carrier liability may be

extended to non-common carriers other than school bus operators, it would be inappropriate for us

to extend such liability to transportation providers that the legislature has specifically declared are

not common carriers, as the General Assembly did with respect to TNCs in section 25(e) of the

Transportation Network Providers Act. “The fundamental rule of statutory interpretation is to

ascertain and give effect to the legislature’s intent, and the best indicator of that intent is the



                                                - 12 -
No. 1-19-1328


statutory language, given its plain and ordinary meaning.” Dew-Becker v. Wu, 2020 IL 124472,

¶ 12. Section 25(e) states that TNCs “are not common carriers, *** as defined by applicable State

law.” 625 ILCS 57/25(e) (West 2018). Doe, in essence, would have us read section 25(e) as saying

that TNCs are not common carriers but are subject to the same duty of care applicable to common

carriers. But courts “are not free to read into a statute exceptions, limitations, or conditions the

legislature did not express.” Dew-Becker, 2020 IL 124472, ¶ 14. “No rule of construction

authorizes this court to declare that the legislature did not mean what the plain language of the

statute imports, nor may we rewrite a statute to add provisions or limitations the legislature did not

include.” People v. Smith, 2016 IL 119659, ¶ 28.

¶ 28   Were we to hold that TNCs are subject to the same liability standards as common carriers,

it would strip the relevant language of section 25(e) of all meaning, contravening another rule of

statutory construction that statutes “should be interpreted so that no part is rendered meaningless

or superfluous.” People v. Simpson, 2015 IL 116512, ¶ 29. If TNCs may be held to the same

standards of liability as common carriers due to their similarity to common carriers, what does the

legislative declaration that TNCs “are not common carriers” accomplish? The only suggestion Doe

offers is that it frees TNCs from the common carrier’s duty to serve the public indiscriminately.

See Rockdale School District, 287 Ill. App. 3d at 794 (“A common carrier undertakes for hire to

carry all persons indifferently, who may apply for passage so long as there is room and there is no

legal excuse for refusal.”).

¶ 29   But a separate section of the Transportation Network Providers Act requires TNCs to

“adopt and notify [their] drivers of a policy of non-discrimination on the basis of destination, race,

color, national origin, religious belief or affiliation, sex, disability, age, sexual orientation, or



                                                - 13 -
No. 1-19-1328


gender identity with respect to passengers and potential passengers.” 625 ILCS 57/20(a) (West

2018). The Act also requires TNC drivers to “comply with all applicable laws relating to

accommodation of service animals” (id. § 20(c)) and forbids TNCs from “impos[ing] additional

charges for providing services to persons with physical disabilities because of those disabilities”

(id. § 20(d)). In addition, the Act provides that “[i]f a unit of local government has requirements

for licensed chauffeurs not to discriminate in providing service in under-served areas, TNC drivers

participating in TNC services within that unit of local government shall be subject to the same

non-discrimination requirements for providing service in under-served areas.” Id. § 20(f).

¶ 30   Construing section 25(e) in conjunction with these additional provisions, as we must (see

People v. Jackson, 2011 IL 110615, ¶ 12 (“A court must view [a] statute as a whole, construing

words and phrases in light of other relevant statutory provisions and not in isolation.”), we think

the Act does the opposite of what Doe suggests: it exempts TNCs from common carrier standards

of liability but requires them to adhere to the common carrier’s duty to serve all members of the

public alike.

¶ 31   Finally, Doe correctly notes that “[c]ommon-law rights and remedies remain in full force

in this state unless expressly repealed by the legislature or modified by court decision” and that

“[a] legislative intent to alter or abrogate the common law must be plainly and clearly stated.”

McIntosh v. Walgreens Boots Alliance, Inc., 2019 IL 123626, ¶ 30. She contends that section 25(e)

does not clearly and expressly abrogate the common law rule that non-common carriers with

sufficient similarities to common carriers are subject to the same standards of liability as common

carriers. But as we explained above, there is no such general common law rule. By declaring that




                                              - 14 -
No. 1-19-1328


TNCs are not common carriers, section 25(e) clearly and expressly exempts TNCs from the

standards of liability that apply to common carriers under the common law.

¶ 32              B. Section 25(e) Does Not Violate the Special Legislation Clause

¶ 33    We now turn to the second certified question: Is the Transportation Network Providers Act

constitutional? Because all statutes are presumed constitutional, the party challenging a statute’s

validity bears the burden of establishing a clear constitutional infirmity. McElwain v. Office of the

Illinois Secretary of State, 2015 IL 117170, ¶ 14. The presumption of constitutionality also means

that we must affirm the constitutionality of a statute whenever it is reasonably possible to do so.

Id.

¶ 34    Doe contends that section 25(e) of the Act, as interpreted above to exempt ridesharing

companies from common carrier liability, violates our state constitution’s special legislation

clause. That provision states: “The General Assembly shall pass no special or local law when a

general law is or can be made applicable. Whether a general law is or can be made applicable shall

be a matter for judicial determination.” Ill. Const. 1970, art. IV, § 13. “The special legislation

clause prohibits the General Assembly from conferring a special benefit or privilege upon one

person or group and excluding others that are similarly situated.” Crusius v. Illinois Gaming Board,

216 Ill. 2d 315, 325 (2005). “While the legislature has broad discretion to make statutory

classifications, the special legislation clause prevents it from making classifications that arbitrarily

discriminate in favor of a select group.” Id. A special legislation clause challenge is thus judged

under a two-part test: we first assess whether the statutory classification at issue discriminates in

favor of a select group, and if we find that it does, we then determine whether the classification is

arbitrary. Id.



                                                 - 15 -
No. 1-19-1328


¶ 35      We need not dwell on the first aspect of this inquiry. There is no question (and Lyft does

not argue otherwise) that section 25(e) discriminates in favor of ridesharing companies vis-à-vis

traditional taxicabs by exempting the former from the common carrier status that applies to the

latter.

¶ 36      The operative question, then, is whether that legislative classification is arbitrary. This

aspect of a special legislation clause challenge is judged under the same standards that apply to

equal protection clause challenges under the federal or state constitution. Id. Where, as here, the

challenged statute does not involve a suspect classification or affect fundamental rights, we apply

rational basis review. Id. Under that deferential review, we must uphold the constitutionality of a

statute if the classification it draws is rationally related to a legitimate state interest. Id. Put

differently, “we must determine whether the classifications created by [the statute] are based upon

reasonable differences in kind or situation, and whether the basis for the classifications is

sufficiently related to the evil to be obviated by the statute.” Best v. Taylor Machine Works,

179 Ill. 2d 367, 394 (1997). “In performing our analysis, we ‘may hypothesize reasons for the

legislation, even if the reasoning advanced did not motivate the legislative action.’ ” Dotty’s Cafe

v. Illinois Gaming Board, 2019 IL App (1st) 173207, ¶ 34 (quoting People ex rel. Lumpkin v.

Cassidy, 184 Ill. 2d 117, 124 (1998)). Thus, if we “can reasonably conceive of any set of facts that

justifies distinguishing the class the statute benefits from the class outside its scope, [we] will

uphold the statute.” Crusius, 216 Ill. 2d at 325.

¶ 37      Doe contends that there is no real and substantial difference between ridesharing

companies and their traditional taxicab competitors that justifies treating only the latter as common

carriers. In Doe’s view, both are simply transportation companies in the business of selling rides



                                                - 16 -
No. 1-19-1328


to the public. But we think the General Assembly could rationally find that the different business

model and technology employed by the ridesharing industry in delivering its services warrants the

differing regulatory treatment.

¶ 38   Unlike traditional taxicabs, TNCs “use part-time drivers extensively.” Illinois

Transportation Trade Ass’n, 839 F.3d at 598. As Doe alleges in her complaint, Lyft’s “business

model depends on having a large pool of non-professional drivers to transport the general public.”

This model allows TNCs to dramatically expand the availability of on-demand transportation

services to the public, particularly in areas that are not well served by traditional taxicabs. It also

creates a “business relationship between TN[C]s and their drivers [that] differ[s] substantially from

the one between [taxicab] medallion holders and taxicab chauffeurs.” Checker Cab Operators, Inc.

v. Miami-Dade County, 899 F.3d 908, 923 (11th Cir. 2018). One significant difference is that, as

a matter of law, TNCs are “not deemed to own, control, operate, or manage the vehicles used by

TNC drivers.” 625 ILCS 57/5 (West 2018).

¶ 39   The technological platform that TNCs use to deliver their services also distinguishes them

from their traditional taxicab competitors. Unlike taxis, TNC drivers may not accept passengers

via street hail. See id. (“TNC service is not *** street hail service.”). Instead, TNC service must

be “prearranged [by a passenger] with a TNC driver through the use of a TNC digital network or

software application,” namely, a smartphone app. Id. This system allows TNCs, in comparison to

taxicabs, to provide passengers with “more information in advance about their prospective rides—

information that includes not only the driver’s name but also pictures of him (or her) and of the

car.” Illinois Transportation Trade Ass’n, 839 F.3d at 598; see 625 ILCS 57/30(c) (West 2018)

(“The TNC’s software application or website shall display a picture of the TNC driver, and the



                                                - 17 -
No. 1-19-1328


license plate number of the motor vehicle utilized for providing the TNC service before the

passenger enters the TNC driver’s vehicle.”). “In contrast, a customer who hails a taxi on the street

may be able to observe the make and model of the vehicle, but does not know the driver’s identity

before he or she enters the vehicle.” Newark Cab Ass’n v. City of Newark, 901 F.3d 146, 157

(3d Cir. 2018).

¶ 40   Doe contends that any distinction between TNCs and taxicabs based on the use of a

smartphone app to prearrange rides is illusory because many taxicab companies have similar apps.

But the critical distinction is that TNC service must be prearranged through a smartphone app.

Unlike taxis, TNC drivers are prohibited from accepting passengers via street hail. Doe also asserts

that the distinction between arranging a ride via street hail and doing so via smartphone app is of

no practical import because taxicab passengers receive similar information about their driver upon

entering the cab. See 625 ILCS 55/5(a) (West 2018) (“The taxi driver’s picture, the taxi driver’s

license or registration number, and the taxicab medallion number or an exterior identification

number must be posted in a visible location in each cab.”). But we cannot overlook the significance

of TNC passengers receiving relevant information before they enter the vehicle, even if that

amounts to a relatively short period of time in practice. “These few minutes give the [TNC]

customer time to consider the available information before entering a vehicle, which is time that a

taxi customer might not have.” Newark Cab Ass’n, 901 F.3d at 158.

¶ 41   We think the General Assembly could reasonably conclude that TNCs’ business model and

technological platforms justify exempting them, but not traditional taxicabs, from common carrier

status. In light of TNCs’ extensive reliance on large networks of non-professional, part-time

drivers, the General Assembly could reasonably conclude that holding those companies to



                                               - 18 -
No. 1-19-1328


principles of common carrier liability—including vicarious liability for intentional torts its drivers

commit against passengers even if the drivers’ conduct was outside the scope of their agency or

employment—would be prohibitively burdensome for the industry. At the same time, the General

Assembly could reasonably determine that the unique safety features enabled by TNCs’ software

technology and method of service make the imposition of such liability unnecessary for the

protection of passengers.

¶ 42   Doe contends that section 25(e) is not rationally related to ensuring passenger safety, which

she considers to have been the sole legislative purpose of the Transportation Network Providers

Act. She asserts that section 25(e) is at odds with the remaining provisions of the Act, which

promote the goal of passenger safety by (among other things) requiring TNCs and TNC drivers to

maintain certain levels of automobile liability insurance coverage (625 ILCS 57/10 (West 2018)),

setting minimal driver qualification requirements and mandating that drivers undergo criminal

background checks (id. § 15), and requiring TNCs to implement zero-tolerance policies

concerning the use of drugs or alcohol by drivers while logged in to the TNC network or providing

TNC service (id. § 25(a)).

¶ 43   But a law need not be confined to a single purpose. “Legislation often has multiple purposes

whose furtherance involves balancing and compromise by the legislature.” Crusius, 216 Ill. 2d at

329. The Transportation Network Providers Act, “like most laws, might predominantly serve one

general objective, *** while containing subsidiary provisions that seek to achieve other desirable

(perhaps even contrary) ends as well, thereby producing a law that balances objectives but still

serves the general objective when seen as a whole.” Fitzgerald v. Racing Ass’n of Central Iowa,

539 U.S. 103, 108 (2003). We think that is precisely what the Transportation Network Providers



                                                - 19 -
No. 1-19-1328


Act did: it balanced the competing aims of ensuring the safety of TNC passengers and creating a

regulatory environment that would allow the then-nascent ridesharing industry to flourish in

Illinois, bringing added competition and innovation to the transportation services market. Section

25(e) will thus survive rational basis review so long as it rationally furthers at least one of these

goals. See Crusius, 216 Ill. 2d at 329 (“For a provision in a law to pass the rational basis test, it

does not have to promote all of the law’s disparate and potentially conflicting objectives.”). 6

¶ 44    The parties devote considerable attention to debating whether we may consider the

legislative history of an earlier bill to regulate the ridesharing industry that the General Assembly

passed (but the Governor vetoed) when determining the legislative purpose of the Transportation

Network Providers Act. We need not resolve that question here, as its answer would be of academic

interest only. When reviewing a statute under the rational basis test, a “court may hypothesize

reasons for the legislation, even if the reasoning advanced did not motivate the legislative action.”

Lumpkin, 184 Ill. 2d at 124; see also Federal Communications Comm’n v. Beach Communications,

Inc., 508 U.S. 307, 315 (1993) (stating, in context of federal equal protection clause challenge, that

“it is entirely irrelevant for constitutional purposes whether the conceived reason for the challenged

distinction actually motivated the legislature”). We may uphold section 25(e) if it is rationally

related to the purpose of encouraging the growth of the ridesharing industry in order to foster




        6
          Doe questions whether the now well-established ridesharing industry continues to need the
particular regulatory rules established in the Transportation Network Providers Act. But under the rational
basis test, we must judge the constitutionality of a statutory classification in light of the facts existing at the
time of the statute’s enactment. See Chicago National League Ball Club, Inc. v. Thompson, 108 Ill. 2d 357,
368-69 (1985) (“When a classification under a statute is called into question, if any state of facts can
reasonably be conceived to sustain the classification, the existence of that state of facts at the time the statute
was enacted must be assumed.”).

                                                      - 20 -
No. 1-19-1328


competition in the transportation services market regardless of whether any legislator openly

expressed that purpose at a committee hearing or in floor debate.

¶ 45   Recognizing the dual goals of the Transportation Network Providers Act, we have little

difficulty in concluding that section 25(e)’s exemption of TNCs from common carrier status is

rationally related to a legitimate state interest. Fostering competition in the transportation services

market and increasing transportation options for consumers is undoubtedly a legitimate state

interest. See Moline School District No. 40 Board of Education v. Quinn, 2016 IL 119704, ¶ 27

(“Encouraging Illinois businesses to expand in Illinois and facilitating economic growth of our

communities are unquestionably legitimate functions of state government.”). And the General

Assembly could reasonably conclude that exempting TNCs from common carrier liability would

facilitate their growth in the State. As explained above, the General Assembly could rationally

conclude that holding TNCs to the common carrier standard of vicarious liability for their drivers’

intentional torts against passengers, even if the driver’s conduct fell outside the scope of the agency

relationship, would unduly burden an emerging industry that relies to a large extent on non-

professional and part-time drivers to increase the supply of on-demand transportation services

available to the public. And as further explained, the General Assembly could rationally conclude

that the safety features inherent in the technology that TNCs use to deliver their services provide

additional protection for passenger safety and thus lessen the need to impose on TNCs the same

degree of vicarious liability applicable to common carriers such as taxicabs. In our dissenting

colleague’s view, “the fact that the drivers are not professionals and are driving passengers part-

time in their own vehicles would suggest that TNCs should be required to assume even more

responsibility for them, not less, to ensure passenger safety in the hands of such drivers.”



                                                - 21 -
No. 1-19-1328


(Emphasis in original.) Infra ¶ 69. But it is not for us to say whether section 25(e) is good policy

or whether the Transportation Network Providers Act strikes the right balance between its

competing goals of increased competition and passenger safety. “Our task is not to determine

whether the statutory [provisions] are wise; our task is to determine whether they are

constitutional.” Allen v. Woodfield Chevrolet, Inc., 208 Ill. 2d 12, 28 (2003).

¶ 46    In rejecting an equal protection clause challenge to a Chicago ordinance regulating TNCs

and taxicabs differently—on matters of driver and vehicle qualifications, licensing, fares, and

insurance—the Seventh Circuit concluded that “[t]here are enough differences between taxi

service and TN[C] service to justify different regulatory schemes.” Illinois Transportation Trade

Ass’n, 839 F.3d at 598. Other federal courts have followed suit in rejecting equal protection

challenges to similar ordinances. See Newark Cab Ass’n, 901 F.3d at 156-160; Checker Cab

Operators, 899 F.3d at 921-24; Progressive Credit Union v. City of New York, 889 F.3d 40, 48-51

(2d Cir. 2018). Although these decisions do not address laws holding TNCs to a different standard

of vicarious liability than taxicabs, their reasoning is equally applicable here. As the Seventh

Circuit explained, “[d]ifferent products or services do not as a matter of constitutional law, and

indeed of common sense, always require identical regulatory rules.” Illinois Transportation Trade

Ass’n, 839 F.3d at 598. For the reasons discussed above, we think the General Assembly could

reasonably conclude that the differences between TNCs and taxicabs justify treating the two

entities differently for purposes of imposing vicarious liability for the actions of their drivers and

that the classification drawn by section 25(e) is rationally related to a legitimate state interest.

¶ 47    Finally, Doe argues that by exempting ridesharing companies but not traditional taxicab

operators from common carrier status, section 25(e) arbitrarily distinguishes between victims of



                                                 - 22 -
No. 1-19-1328


sexual assault by ridesharing drivers (who may not hold the driver’s principal vicariously liable

for the attack) and victims of sexual assault by taxicab drivers (who may). She asserts that this

consequence of section 25(e) renders it unconstitutional under the special legislation clause. See

Best, 179 Ill. 2d at 394 (“[I]n evaluating a challenged provision [under the special legislation

clause] the court must consider the natural and reasonable effect of the legislation on the rights

affected by the provision.”).

¶ 48   In support of this argument, Doe compares section 25(e) to a statutory provision that our

supreme court struck down in Grasse v. Dealer’s Transport Co., 412 Ill. 179 (1952). The provision

at issue there transferred an injured employee’s right to recover damages from his tortfeasor to the

injured employee’s employer if both the employer and the tortfeasor were covered by the Worker’s

Compensation Act. See id. at 181-82. As the court explained, the provision thus “modifie[d], and

even eliminate[d] under some circumstances, the tort liability of third parties who negligently

injure employees engaged in another enterprise.” Id. at 191. The court held that the provision was

unconstitutional special legislation in part because there was “no rational difference between an

employee injured in the course of his employment by a [tortfeasor covered by the Act], and one

injured by a [tortfeasor not covered by the Act].” Id. at 196. Rather, “[t]he sole basis for

differentiation, as far as the injured employee [was] concerned[,] [was] a fortuitous

circumstance—whether the third party tort-feasor happen[ed] to be [covered] under the [A]ct.” Id.

¶ 49   The classification drawn by section 25(e) is not comparable to the one invalidated in

Grasse. Whether a passenger is injured or attacked by a ridesharing driver rather than a taxicab

driver does not result from happenstance but from the passenger’s voluntary decision to use a

ridesharing service rather than a taxi service. As our supreme court has explained, “relevant



                                               - 23 -
No. 1-19-1328


differences in the circumstances under which *** various voluntary relationships [are] created”

may “justif[y] the imposition of differing standards of care.” Grace v. Howlett, 51 Ill. 2d 478, 488

(1972).

¶ 50      Contrary to the position of our dissenting colleague (see infra ¶ 67), we think the General

Assembly could rationally conclude that differences in the manner in which TNCs and taxicabs

form relationships with prospective passengers justify holding the respective entities to differing

standards of care to their passengers. As discussed above, while a taxicab may respond to a

prospective passenger’s request for service via street hail, TNC service may only be prearranged

between a passenger and driver using a TNC’s smartphone app. See 625 ILCS 57/5 (West 2018).

That technological innovation allows (and the Transportation Network Providers Act requires)

TNCs to provide a prospective passenger with “a picture of the TNC driver[ ] and the license plate

number of the motor vehicle utilized for providing the TNC service before the passenger enters

the TNC driver’s vehicle.” Id. § 30(c). Thus, while a passenger who hails a taxi on the street

“immediately is matched with a taxi when that taxi pulls over,” a TNC passenger “is matched with

[and provided information about] a driver a few minutes before the vehicle arrives,” giving the

TNC passenger “time to consider the available information before entering a vehicle.” Newark

Cab Ass’n, 901 F.3d at 158. As explained above, we think the General Assembly could rationally

conclude that these features of TNC service (but not generally of taxicab service) create added

protection for the safety of TNC passengers that justifies holding TNCs and taxicab operators to




                                                - 24 -
No. 1-19-1328


differing standards of care and, in particular, to differing degrees of vicarious liability for the

intentional torts of their drivers against passengers. 7

¶ 51        C. The Enrolled-Bill Doctrine Forecloses Doe’s Three-Readings Rule Challenge

¶ 52    Doe’s final contention is that the entire Transportation Network Providers Act is invalid

under the Illinois Constitution’s three-readings rule, which requires that “[a] bill shall be read by

title on three different days in each house” before passage. Ill. Const. 1970, art. IV, § 8(d). As Doe

explains, the Transportation Network Providers Act originated as House Amendment No. 1 to

Senate Bill 2774 (SB 2774). See 98th Ill. Gen. Assem., Senate Bill 2774, 2013 Sess. SB 2774

initially passed the Senate and was read twice in the House as an unrelated bill to amend the Illinois

Public Accounting Act (see 225 ILCS 450/0.01 et seq. (West 2018)). After its second reading in

the House, SB 2774 was amended by removing everything after the enacting clause and

substituting the text of what eventually became the Transportation Network Providers Act. The

newly reconstituted SB 2774 was read once more before being passed by the House and then

returned to the Senate where it was debated and passed the same day.

¶ 53    Doe argues that the House improperly circumvented the three-readings rule by replacing

the entirety of the then-twice read SB 2774 with a wholly unrelated amendment and reading the

reconstituted bill just once before passage. In Giebelhausen v. Daley, 407 Ill. 25, 48 (1950), our

supreme court held that the “complete substitution of a new bill under the original number, dealing



        7
          Although section 25(e) exempts Lyft and other ridesharing companies from vicarious liability for
their drivers’ intentional torts that (like sexual assault) fall outside the scope of any agency relationship
between the ridesharing company and its drivers, it does not similarly preclude Doe (and other ridesharing
passengers) from recovering against a ridesharing company under theories of direct liability. In this case,
Doe has also pleaded causes of action against Lyft for negligently hiring, retaining, and supervising McCoy
and for fraudulently marketing itself as a safe transportation option. Those counts remain pending in the
circuit court, and we express no opinion as to their merits.

                                                   - 25 -
No. 1-19-1328


with a subject which was not akin or closely allied to the original bill, and which was not read

three times in each House, after it has been so altered, [was a] clear violation of” a similar three-

readings rule in the 1870 Constitution. See Ill. Const. 1870, art. IV, § 13 (“Every bill shall be read

at large on three different days, in each house ***.”).

¶ 54   Doe contends that the procedure employed by the legislature here likewise violated the

three-readings rule of our current constitution. But our supreme court has held that judicial

challenges to legislation under the 1970 Constitution’s three-readings rule are foreclosed by the

enrolled-bill doctrine. See Geja’s Cafe v. Metropolitan Pier & Exposition Authority, 153 Ill. 2d

239, 258-60 (1992). “That doctrine flows out of the language in article IV, section 8(d), which

says ‘[t]he Speaker of the House of Representatives and the President of the Senate shall sign each

bill that passes both houses to certify that the procedural requirements for passage have been

met.’ ” Id. at 258-59 (quoting Ill. Const. 1970, art. IV, § 8(d)). Under the enrolled-bill doctrine,

“once the Speaker of the House of Representatives and the President of the Senate certify that the

procedural requirements for passing a bill have been met, a bill is conclusively presumed to have

met all procedural requirements for passage.” Friends of the Parks v. Chicago Park District,

203 Ill. 2d 312, 328-29 (2003). The doctrine thus “precludes [courts] from inquiring into the

legislature’s compliance with the procedural requirements for passage of bills.” People v. Dunigan,

165 Ill. 2d 235, 253 (1995).

¶ 55   Doe recognizes that we are bound to reject her three-readings rule challenge under the

enrolled-bill doctrine. But she argues that it is time to abandon the doctrine and presents the issue

to preserve it for further review by the supreme court. As Doe notes, the supreme court has

lamented the General Assembly’s “remarkably poor self-discipline in policing itself in regard to



                                                - 26 -
No. 1-19-1328


the three-readings requirement” (Friends of the Parks, 203 Ill. 2d at 329) and has “reserve[d] the

right to revisit” the enrolled-bill doctrine if the legislature’s noncompliance persists (Geja’s Cafe,

153 Ill. 2d at 260). Whether that time has come is a question only the supreme court can answer.

Doe has appropriately preserved the issue for that court’s review. But until the supreme court

instructs otherwise, we must reject her three-readings rule challenge.

¶ 56                                    III. CONCLUSION

¶ 57   For the reasons discussed, we answer the circuit court’s certified questions as follows:

(1) section 25(e) of the Transportation Network Providers Act precludes TNCs from being subject

to the heightened duty of care and special standards of vicarious liability that apply to common

carriers and (2) neither the Act as a whole nor section 25(e), as interpreted, is unconstitutional.

Accordingly, we affirm the circuit court’s order dismissing Doe’s vicarious liability claims and

remand for further proceedings consistent with this opinion.

¶ 58   Affirmed and remanded; certified questions answered.

¶ 59   PRESIDING JUSTICE GORDON, concurring in part and dissenting in part:

¶ 60   I agree with the majority’s answer to the first certified question, concerning whether section

25(e) of the Transportation Network Providers Act (Act) (625 ILCS 57/25(e) (West 2018))

exempts ridesharing companies from the heightened duty of care and standard of vicarious liability

that apply to common carriers. However, I cannot agree with the majority’s conclusion that section

25(e) is constitutional, and consequently, I respectfully dissent from the majority’s answer to the

second certified question.

¶ 61   Under our state’s constitution, “[t]he General Assembly shall pass no special or local law

when a general law is or can be made applicable. Whether a general law is or can be made



                                                - 27 -
No. 1-19-1328


applicable shall be a matter for judicial determination.” Ill. Const. 1970, art. IV, § 13. This

provision is commonly known as the special legislation clause, and it prohibits the legislature from

conferring a special benefit or privilege upon one person or group and excluding others that are

similarly situated. Moline School District No. 40 Board of Education v. Quinn, 2016 IL 119704,

¶ 18. “Its purpose, as [the supreme court has] consistently held, is to prevent arbitrary legislative

classifications that discriminate in favor of a select group without a sound, reasonable basis.”

Moline School District No. 40, 2016 IL 119704, ¶ 18 (citing Best v. Taylor Machine Works, 179

Ill. 2d 367, 391 (1997)).

¶ 62   In assessing whether a statute violates the special legislation clause, courts apply a two-

part analysis: “First, they must determine whether the statutory classification at issue discriminates

in favor of a select group. If it does, then they must go on to consider whether the classification is

arbitrary.” Moline School District No. 40, 2016 IL 119704, ¶ 23 (citing Big Sky Excavating, Inc.

v. Illinois Bell Telephone Co., 217 Ill. 2d 221, 235 (2005)). As the majority notes, there is no

dispute that section 25(e) discriminates in favor of ridesharing companies by exempting them from

common-carrier liability. Accordingly, the only question is whether the classification is arbitrary.

It is here that the majority and I part ways.

¶ 63   A special legislation challenge is generally judged under the same standards applicable to

an equal protection challenge. Moline School District No. 40, 2016 IL 119704, ¶ 24. If a law does

not affect fundamental rights or make a suspect classification, “the appropriate measure of its

constitutionality is the rational basis test, which asks whether the statutory classification is

rationally related to a legitimate state interest.” Moline School District No. 40, 2016 IL 119704,

¶ 24 (citing Crusius v. Illinois Gaming Board, 216 Ill. 2d 315, 325 (2005)). In applying such a test,



                                                - 28 -
No. 1-19-1328


“we must determine whether the classifications created by [the statute] are based upon reasonable

differences in kind or situation, and whether the basis for the classifications is sufficiently related

to the evil to be obviated by the statute.” Best, 179 Ill. 2d at 394 (citing Grasse v. Dealer’s

Transport Co., 412 Ill. 179, 195 (1952)). “[I]n evaluating a challenged provision the court must

consider the natural and reasonable effect of the legislation on the rights affected by the provision.”

Best, 179 Ill. 2d at 394 (citing Grasse, 412 Ill. at 193).

¶ 64    As an initial matter, it is important to note that Doe is challenging only one section of a

larger statute; she is not contending that the Act as a whole constitutes special legislation but only

that section 25(e) does. To be clear: while courts in other jurisdictions have considered equal

protection challenges to statutes regulating TNCs, this is the first case addressing a special

legislation challenge, as well as the first case considering the provision exempting TNCs from

common-carrier liability. This distinguishes the case at bar from the cases in other jurisdictions,

on which Lyft and the majority rely. It also focuses the inquiry before this court to one question:

does exempting TNCs from common-carrier liability violate the special legislation clause? I would

find that it does because there is no rational basis for treating a TNC differently than a taxicab with

respect to the duty owed to its passengers. In fact, not only does section 25(e) treat TNCs

differently than taxicabs, but it treats TNCs differently than any other entity that would fall within

the definition of a common carrier.

¶ 65    Under Illinois law, “a common carrier is ‘one who undertakes for the public to transport

from place to place such persons or the goods of such persons as choose to employ him for

hire.’ ” Browne v. SCR Medical Transportation Services, Inc., 356 Ill. App. 3d 642, 646 (2005)

(quoting Illinois Highway Transportation Co. v. Hantel, 323 Ill. App. 364, 374 (1944)).



                                                 - 29 -
No. 1-19-1328


Additionally, a common carrier must hold itself out to provide its services to the general public.

Ally Financial Inc. v. Pira, 2017 IL App (2d) 170213, ¶ 46. A common carrier “ ‘undertakes for

hire to carry all persons indifferently who may apply for passage so long as there is room and there

is no legal excuse for refusal.’ ” Browne, 356 Ill. App. 3d at 646 (quoting Hantel, 323 Ill. App. at

376).

¶ 66    The heightened duty of care owed by a common carrier existed at common law and is not

a creation of statute, a factor that our supreme court has found relevant in determining whether the

legislature could impose limits on liability. See, e.g., Wright v. Central Du Page Hospital Ass’n,

63 Ill. 2d 313, 329 (1976) (“Although we do not hold or even imply that under no circumstances

may the General Assembly abolish a common law cause of action without a concomitant quid pro

quo, we have consistently held that to the extent that recovery is permitted or denied on an arbitrary

basis a special privilege is granted in violation of the Illinois Constitution.”). Thus, the fact that

the legislature has chosen to regulate TNCs and taxicabs differently in certain respects is not the

relevant issue. Instead, the issue is that the legislature has chosen to exempt TNCs from a common-

law duty that applies to taxicabs and other common carriers.

¶ 67    While the majority focuses on the differences between TNCs and taxicabs, the real

difference that section 25(e) makes is in the relief available to the victims of crimes such as the

sexual assault at issue here. Under section 25(e), victims of crimes that were committed by drivers

of TNCs are basically prohibited from obtaining relief for acts of sexual predators, unlike victims

of crimes that were committed by drivers of common carriers, such as taxicabs. The majority finds

this distinction immaterial, concluding that “[w]hether a passenger is injured or attacked by a

ridesharing driver rather than a taxicab driver does not result from happenstance but from the



                                                - 30 -
No. 1-19-1328


passenger’s voluntary decision to use a ridesharing service rather than a taxi service. As our

supreme court has explained, ‘relevant differences in the circumstances under which *** various

voluntary relationships [are] created’ may ‘justif[y] the imposition of differing standards of

care.’ ” Supra ¶ 49 (quoting Grace v. Howlett, 51 Ill. 2d 478, 488 (1972)). However, unlike the

majority, I find no relevant differences in the circumstances under which a passenger takes a

rideshare as opposed to taking a taxicab, so the mere fact that a passenger chose one form of

transportation over the other should have no effect on the relief she is entitled to seek in court.

¶ 68   Additionally, the case that our supreme court was discussing in Grace, Delany v. Badame,

49 Ill. 2d 168 (1971), is a case in which the court upheld the constitutionality of a “guest statute,”

which increased the degree of fault required for a plaintiff to recover against the driver of a motor

vehicle in which he was a passenger. The Delany court noted that the purpose of the statute was to

“protect the interest of those who gratuitously extend the hospitality of their motor vehicles,” and

found unpersuasive the plaintiff’s attempt to analogize the driver to the owner of a motorboat or

home. Delany, 49 Ill. 2d at 171-72. The court, however, expressly noted that “the guest statute

does not preclude a cause of action to the injured party but changes the degree of fault necessary

for a recovery from that of the common law.” Delany, 49 Ill. 2d at 174. In the case at bar, by

contrast, section 25(e) operates to preclude a cause of action to the injured party by exempting

TNCs from the duty they would otherwise owe their passengers.

¶ 69   The majority finds that “[i]n light of TNCs’ extensive reliance on large networks of non-

professional, part-time drivers, the General Assembly could reasonably conclude that holding

those companies to principles of common carrier liability *** would be prohibitively burdensome

for the industry.” Supra ¶ 41. I find the opposite—the fact that TNCs rely on non-professional,



                                                - 31 -
No. 1-19-1328


part-time drivers demonstrates that it is unreasonable for the General Assembly to weaken the

protections given to the passengers of the TNCs. If anything, the fact that the drivers are not

professionals and are driving passengers part-time in their own vehicles would suggest that TNCs

should be required to assume even more responsibility for them, not less, to ensure passenger

safety in the hands of such drivers. There is simply no rational reason to permit a company to be

shielded from liability that it would otherwise be required to assume where that company is

providing common-carrier services to passengers but is doing so through the use of individuals

who are not full-time employees, who are not professionals, and who are largely using their own

vehicles.

¶ 70    Most importantly, the constitution of the State of Illinois was adopted for a number of

reasons, including “to provide for the health, safety and welfare of the people” and to “assure legal,

social and economic justice.” Ill. Const. 1970 pmbl. Section 25(e) violates both of these reasons.

By exempting ridesharing companies from the heightened duty of care and the standard of

vicarious liability that apply to common carriers, the legislature has totally disregarded the health,

safety, and welfare of the people who would utilize the services of the ridesharing companies.

Since the ridesharing companies would basically be immune from suit from the physical and

mental injuries that stem from the evil deeds of sexual predators, the background checks that the

companies are required to make would not be of the magnitude that they would be if liability would

attach as a result of their negligence.

¶ 71    The largest expense for a common carrier is usually what they pay for liability insurance.

Taxi companies pay large rates for their drivers, or over and above what the drivers pay, because

of the taxicab companies’ exposure to liability for their drivers’ wrongful acts. As a result of



                                                - 32 -
No. 1-19-1328


section 25(e), the ridesharing companies would have little or no liability due to the common-carrier

exclusion given to them, and their insurance rates would reflect that advantage, causing the taxicab

charges to be substantially greater than those of the ridesharing companies.

¶ 72    In addition, section 25(e) not only fails to assure legal, social, and economic justice, it

creates an unjust result to the victims of sexually predatory drivers who use the services of

ridesharing companies relying on their advertisements that they will have a safe ride. For all of the

reasons stated herein, I find that the statutory exclusion at issue in section 25(e) discriminates in

favor of ridesharing companies to the detriment of the taxicab companies and the people of the

State of Illinois, and that the classification is arbitrary and thus violates the special legislation

clause of the Illinois Constitution. Accordingly, for all of the reasons stated in this dissent, I would

find that section 25(e) is unconstitutional and would answer the second certified question in the

affirmative.




                                                 - 33 -
No. 1-19-1328



                                  No. 1-19-1328


Cite as:                 Doe v. Lyft, Inc., 2020 IL App (1st) 191328


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 17-L-11355;
                         the Hon. Patricia O’Brien Sheahan, Judge, presiding.


Attorneys                J. Timothy Eaton, Jonathan B. Amarilio, Allison E. Czerniak, and
for                      Ioana M. Guset, of Taft Stettinius & Hollister LLP, and Timothy
Appellant:               S. Tomasik, Patrick J. Giese, and Patrick M. Grim,
                         of Tomasik Kotin Kasserman, LLC, both of Chicago, for
                         appellant.


Attorneys                Anthony J. Carballo and Martin Syvertsen, of Freeborn & Peters,
for                      LLP, of Chicago, and Beth A. Stewart (pro hac vice), of Williams
Appellee:                & Connolly LLP, Washington, D.C., for appellee.


Amicus Curiae:           Leslie J. Rosen, of Leslie J. Rosen Attorney at Law, PC, of
                         Chicago, for amicus curiae Illinois Trial Lawyers Association.

                         Joshua D. Yount, of Mayer Brown LLP, of Chicago, for amicus
                         curiae Chamber of Commerce of the United States of America.




                                       - 34 -